Citation Nr: 0616058	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel
INTRODUCTION

The veteran served on active military duty from September 
1975 to March 1978 and from March 1978 to March 1981.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a May 2005 rating decision, the RO granted the veteran's 
claims for entitlement to service connection for degenerative 
arthritis of the lumbar spine and for a left knee disorder.  
In light of the foregoing, no allegations of errors of fact 
or law remain for appellate consideration.  The RO's May 2005 
decision has fully resolved and rendered moot these claims.  
No exceptions to the mootness doctrine are present because 
the benefits sought on appeal have been granted without the 
need for action by the Board.  See Thomas v. Brown, 9 Vet. 
App. 269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2005).  


FINDING OF FACT

There is no current diagnosis of a right knee disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).
First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a December 2002 
letter of the information and evidence needed to substantiate 
and complete his claim for entitlement to service connection 
for a right knee disorder.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The letter generally addressed 
disability evaluations and effective dates, and regardless, 
the veteran is not prejudiced by any improper notification 
because service connection is denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter also informed 
the veteran that VA would obtain all service medical records, 
VA medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Although the December 2002 
letter did not specifically do this, it notified the veteran 
that he should tell VA of any additional evidence there was 
to consider, that he could obtain and send in his private 
medical records, and that it was his responsibility to make 
sure all pertinent records were received by VA.  Under the 
facts of this case, 


"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, private medical records, and a VA 
fee-based spine and left knee examination are associated with 
the claims file.  Although the veteran was not examined for 
the purpose of addressing his claim for service connection 
for right knee disorder, no examination was required.  A 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed below, the evidence 
of record does not establish any inservice event and does not 
indicate any right knee disability.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  Moreover, in a December 2002 
statement to VA, the veteran asserted that he had no 
additional medical evidence to send in and that VA could 
begin processing his claim.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. 


Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, including service entrance and 
discharge examinations, are negative for complaints, 
diagnoses, or treatment of any right knee pain or disorder.

A November 2003 letter from the veteran's private physician, 
received by VA in December 2003, indicated that the veteran 
was receiving treatment for left knee patellofemoral syndrome 
and chronic pain, decreased range of motion of left knee, 
degenerative disease of the low back, and tinnitus. 

In April 2005, a fee-based VA left knee and spine examination 
was conducted.  The examiner noted no signs of abnormal 
weight bearing on the feet.  Right knee joint appearance, 
McMurray's test, and the Drawer test were all within normal 
limits.  Right knee range of motion was 140 degrees with no 
additional range of motion limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination.

At the March 2006 Board videoconference hearing, the veteran 
and his wife testified that he has right knee pain. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for direct service connection for 
a right knee disability.  There is no diagnosis or other 
competent medical evidence of a current right knee disability 
or disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that a current disability is the cornerstone 
of a claim for VA disability compensation); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that 
competent medical evidence of a disease is required for 
service connection).  The veteran's lay testimony is 
competent to establish that he experiences pain in his right 
knee; however, it is not competent to establish that he has a 
right knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Moreover, pain alone does not 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability eligible for service connection).  
Accordingly, direct service connection is not warranted.

At the Board hearing, the veteran asserted that his right 
knee disability was proximately due to or aggravated by his 
service-connected left knee disability.  Secondary service 
connection is granted where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Secondary 
service connection also requires the presence of a current 
disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995).  As 
noted above, there is no competent medical evidence of a 
current right knee disability.  Accordingly, the veteran is 
not entitled to secondary service connection.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as there is no 
current right knee disorder, the preponderance of the 
evidence is against the veteran's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


